Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim(s) 1, 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3 of copending Application No. 16-456-463. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1, 3 of 16-456-463 (reference application) has each element of claim(s) 1, 15 of the examined application. Thus it obviously anticipates each of those elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7, 13-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of forecasting the plurality of CPS feature values for a forecast window using the trained forecasting model and the CPS feature values obtained during the input window; determining a total forecast error for the plurality of CPS features in the forecast window; identifying an anomaly in the cyber-physical system when the total forecast error exceeds a total error threshold; and identifying at least one CPS feature as the source of the anomaly when the contribution of forecast error by the at least one CPS feature from among the plurality of CPS features to the total forecast error is higher than the contribution by other CPS features from among the plurality of CPS features to the total forecast error, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a system,” “computing hardware,” “one processor,” “memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of the Similarly, the limitation of “forecasting the plurality of CPS feature values for a forecast window using the trained forecasting model and the CPS feature values obtained during the input window” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (the user evaluating and predicting “the plurality of CPS feature values for a forecast window”) but for the recitation of generic computer components (“using the trained forecasting model and the CPS feature values obtained during the input window”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, a step of obtaining a plurality of CPS feature values during an input window is recited at a high level of generality (i.e., as a general means of gathering CPS feature values for use in the forecasting step), and amounts to selecting a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity. In addition, the claim(s) recites additional elements of “a system,” “computing hardware,” “one processor,” “memory,” which are recited at a high-level of generality (i.e., as a generic “system” performing a generic computer function of determining a source of anomaly) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim(s) does not provide any indication that the recited system is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is a ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of obtaining a plurality of CPS feature values during an input window is well-understood, routine, conventional activity is supported under Berkheimer. In addition, the additional elements of using “a system,” “computing hardware,” “one processor,” “memory” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Response to Remarks
Regarding the rejection under double patenting, written on 7-23-2021, there is no e-TD to overcome the rejection.

Regarding the rejection of claim(s) 13 under 35 U.S.C. 112(a), the amendments overcome the rejection.

Regarding the rejection of claim(s) 19-20 under 35 U.S.C. 103, the amendments overcome the rejection.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the rejections under 101, the Remarks state, “the Specification plainly sets out that the claim is not a concept that can be performed in the human mind, but rather, specific cyber-physical data access and anomaly detection for cyber-physical systems. (See, Application as Published as US 2020/0210263, paras. [0004]-[0010].) Accordingly, specific cyber-physical data access and anomaly detection for cyber-physical systems is not a concept possible in the human mind that is performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.” However, the examiner respectfully disagrees. In the Spec, p 1, ln 20 - p 2, ln 6 make it clear that this process is to automate a human decision making process. The other steps are simply gathering 
The Remarks state, “These improvements are also reflected in the claims, which recite, for example, “forecast the plurality of CPS feature values for a forecast window using the trained forecasting model and the CPS feature values obtained during the input window” and “identify at least one CPS feature as the source of the anomaly… Claim 1 therefore integrates any purported abstract idea into a practical application.” However, the examiner respectfully disagrees. It is not particular solution to a particular technical problem. In the Spec, p 9, ln 1-3, for instance, discloses “the device” can be anything, even an electric motor. It is clear, according to p 10+, this invention is for anything. Therefore, this is not tied to a particular technical problem, and is clearly not a specific solution to a specific technical problem. Furthermore, the claimed “forecasting the plurality of CPS feature values for a forecast window using the trained forecasting model and the CPS feature values obtained during the input window” is pre-solution activity that gathers data for use in a claimed process. In addition, fig 10a-10c that disclose GUIs for displaying feature forecast error is post-solution activity that is not integrated into the claim as a whole. Thus, the additional elements does not add more than insignificant extra-solution activity to the judicial exception.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/             Primary Examiner, Art Unit 2113